 

Exhibit 10.1

THIRD LETTER AMENDMENT

Dated as of October 3, 2018

PNC Bank, National Association,
as Administrative Agent under the
Loan Agreement referred to below

800 17th Street NW
Washington, DC 20006

 

 

Re:

Easterly Government Properties LP $100,000,000 Term Loan Facility

Ladies and Gentlemen:

 

Reference is made to the Term Loan Agreement dated as of September 29, 2016, as
amended by that certain First Letter Amendment dated as of October 28, 2016 and
by that certain Second Amendment to Term Loan Agreement dated as of June 18,
2018 (as amended, the “Loan Agreement”) by and among Easterly Government
Properties LP, as borrower (the “Borrower”), Easterly Government Properties,
Inc., as parent guarantor (the “Parent Guarantor”), the subsidiary guarantors
named therein (together with the Parent Guarantor, the “Guarantors”), PNC Bank,
National Association, as administrative agent (the “Administrative Agent”), the
financial institutions identified therein as lenders (the “Lenders”), U.S. Bank
National Association and SunTrust Bank, as syndication agents, and PNC Capital
Markets LLC, U.S. Bank National Association and SunTrust Robinson Humphrey,
Inc., as joint lead arrangers and joint book runners, pursuant to which the
Lenders have made available to the Borrower a $100,000,000 term loan facility
(the “Facility”).  Capitalized terms not otherwise defined herein shall have
their respective meanings set forth in the Loan Agreement.

It is hereby agreed by you and us as follows:

1.Amendments to Loan Agreement.    

(a)The definition of “Applicable Margin” in Section 1.01 of the Loan Agreement
is hereby amended by replacing the leverage grid in clause (a) thereof with the
following grid:

Pricing Level

Leverage Ratio

Applicable Margin for Eurodollar Rate Advances

Applicable Margin for Base Rate Advances

I

< 35%

1.20%

0.20%

II

≥ 35% but < 40%

1.25%

0.25%

III

≥ 40% but < 45%

1.35%

0.35%

IV

≥ 45% but < 50%

1.40%

0.40%

V

≥ 50% but < 55%

1.50%

0.50%

VI

≥ 55%

1.70%

0.70%

 




      EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                                                AMEND
NO. 3

--------------------------------------------------------------------------------

 



(b)The definition of “Applicable Margin” in Section 1.01 of the Loan Agreement
is hereby further amended by replacing the ratings grid in clause (b) therein
with the following grid:

Debt Rating of Borrower or Parent Guarantor

Applicable Margin for Eurodollar Rate Advances

Applicable Margin for Base Rate Advances

> A-/A3

0.85%

0.00%

BBB+/Baa1

0.90%

0.00%

BBB/Baa2

1.00%

0.00%

BBB-/Baa3

1.25%

0.25%

< BBB-/Baa3

(or unrated)

1.65%

0.65%

 

(c)The definition of “Maturity Date” in Section 1.01 of the Loan Agreement is
hereby amended and restated to read in its entirety as follows:

“Maturity Date” means the earliest to occur of (a) March 29, 2024, (b) the date
of termination of all of the Commitments by the Borrower pursuant to
Section 2.05 or (c) the date of termination of all of the Commitments pursuant
to Section 6.01.

2.Effectiveness of Amendment.  

(a)This Third Letter Amendment (this “Amendment”) shall become effective as of
the first date (the “Third Letter Amendment Effective Date”) on which, and only
if, each of the following conditions precedent shall have been satisfied:

 

(i)

The Administrative Agent shall have received counterparts of this Amendment
executed by the Borrower, the Guarantors, the Administrative Agent and each
Lender or, as to any Lender, advice satisfactory to the Administrative Agent
that such Lender has executed this Amendment.

 

(ii)

The Administrative Agent shall have received certified copies of the resolutions
of the Board of Directors of the Parent Guarantor on its behalf and on behalf of
each Loan Party for which it is the ultimate signatory approving the
transactions contemplated by this Amendment, and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under this
Amendment.

 

(iii)

The Administrative Agent shall have received a certificate of the Secretary or
an Assistant Secretary of each Loan Party (or Responsible Officer of the general
partner or managing member of any Loan Party) and of each general partner or
managing member (if any) of each Loan Party, dated as of the date hereof,
certifying the names and true signatures of the officers of such Loan Party, or
of the general partner or managing member of such Loan Party, authorized to sign
this Amendment.

 

(iv)

All of the fees and expenses of the Administrative Agent (including the
reasonable fees and expenses of counsel for the Administrative Agent) due and
payable on the Third Letter Amendment Effective Date shall have been paid in
full.

2     EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                          
                     AMEND NO. 3

--------------------------------------------------------------------------------

 

(b)The effectiveness of this Amendment is further conditioned upon the accuracy
of the factual matters described herein.  This Amendment is subject to the
provisions of Section 9.01 of the Loan Agreement.

3.Consent.  By signing this Amendment, each Guarantor hereby consents to this
Amendment and hereby confirms and agrees that notwithstanding the effectiveness
of the Amendment, the Guaranty contained in the Loan Agreement is and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that, on and after the effectiveness of such Amendment,
each reference in the Loan Documents to “Loan Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Loan
Agreement, as amended and modified by such Amendment.

4.Ratification.  The Loan Agreement, as amended hereby, the Notes and each of
the other Loan Documents are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.  The execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Amendment by telecopier shall be effective as delivery of
a manually executed counterpart of this Amendment.

6.Costs and Expenses.  The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 9.04 of the
Loan Agreement.

7.Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Balance of page intentionally left blank.]

 

3     EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                          
                     AMEND NO. 3

--------------------------------------------------------------------------------

 

This Amendment constitutes a Loan Document and shall be governed by, and
construed in accordance with, the laws of the State of New York.

Very truly yours,

 

Borrower:

EASTERLY GOVERNMENT PROPERTIES LP,
a Delaware limited partnership

 

By:    EASTERLY GOVERNMENT PROPERTIES, INC., a Maryland corporation,

its sole General Partner

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Executive Vice President, Chief Financial Officer and Chief Operating Officer

 

 

PARENT GUARANTOR:

EASTERLY GOVERNMENT PROPERTIES, INC., a Maryland corporation

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Executive Vice President, Chief Financial Officer and Chief Operating Officer

 




Signature Page            EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                                      
AMEND NO. 3

--------------------------------------------------------------------------------

 



SUBSIDIARY GUARANTORS:

 

USGP ALBANY DEA LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

USGP DALLAS DEA LP, a Delaware limited partnership

 

By:   USGP Dallas 1 G.P., LLC, its general partner

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

USGP DEL RIO CH LP, a Delaware limited partnership

 

By:   USGP Del Rio 1, GP, LLC, its general partner

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

USGP FRESNO IRS, LLC, a Delaware limited liability company

 

By:   USGP Fresno IRS Member LLC, its managing member

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 




Signature Page            EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                                      
AMEND NO. 3

--------------------------------------------------------------------------------

 

USGP SAN ANTONIO, L.P., a Delaware limited partnership

 

By:   USGP San Antonio GP, LLC, its general partner

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

37 NINE MILE ROAD, LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

USGP ALBUQUERQUE USFS I, LLC, a Delaware limited liability company

 

By:  USGP Albuquerque USFS I Member LLC, its managing member

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

USGP II ARLINGTON PTO LP, a Delaware limited partnership

 

By:   USGP II Arlington PTO General Partner LLC, its general partner

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 




Signature Page            EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                                      
AMEND NO. 3

--------------------------------------------------------------------------------

 

USGP II LAKEWOOD DOT LP, a Delaware limited partnership

 

By:   USGP Lakewood DOT General Partner LLC, its general partner

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

USGP II LITTLE ROCK FBI LP, a Delaware limited partnership

 

By:    USGP II Little Rock FBI General Partner, its  

          general partner

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

USGP II MARTINSBURG USCG LP, a Delaware limited partnership

 

By:   USGP II Martinsburg USCG General Partner, its general partner

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

USGP II OMAHA FBI LP, a Delaware limited partnership

 

By:    USGP II Omaha FBI General Partner, its      

          general partner

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 




Signature Page            EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                                      
AMEND NO. 3

--------------------------------------------------------------------------------

 

EGP CBP CHULA VISTA LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

EGP CH EL CENTRO LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

EGP DEA NORTH HIGHLANDS LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

EGP DEA OTAY LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

EGP DEA RIVERSIDE LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 




Signature Page            EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                                      
AMEND NO. 3

--------------------------------------------------------------------------------

 

EGP DEA SANTA ANA LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

EGP DEA VISTA LLC, a Delaware limited liability company

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

EGP DEA WH SAN DIEGO LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

EGP MIDLAND 1 LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

EGP SSA MISSION VIEJO LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 




Signature Page            EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                                      
AMEND NO. 3

--------------------------------------------------------------------------------

 

EGP SSA SAN DIEGO LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

EGP HUNTER LUBBOCK LP, a Delaware limited partnership

 

By: EGP Lubbock GP LLC, its general partner

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

USGP II LAKEWOOD WAPA LP, a Delaware limited partnership

 

By: USGP II Lakewood WAPA General Partner LLC, its general partner

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

EGP CH ABERDEEN LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

EGP 2297 OTAY LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

Signature Page            EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                                      
AMEND NO. 3

--------------------------------------------------------------------------------

 

EGP USCIS LINCOLN LLC, a Delaware limited liability company

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

EGP DEA LAB DALLAS LP, a Delaware limited partnership

 

By: EGP DEA Lab Dallas General Partner LLC, its general partner

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

 

EGP 1970 RICHMOND LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

EGP 5441 ALBUQUERQUE LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

EGP 601 OMAHA LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 




Signature Page            EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                                      
AMEND NO. 3

--------------------------------------------------------------------------------

 

EGP 920 BIRMINGHAM LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

EGP 300 KANSAS CITY LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

EGP 1000 BIRMINGHAM LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

EGP 200 ALBANY LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

EGP 401 SOUTH BEND LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 




Signature Page            EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                                      
AMEND NO. 3

--------------------------------------------------------------------------------

 

EGP 8660 SANDY  LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

EGP 5425 SALT LAKE LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

 

EGP 1540 SOUTH BEND LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

EGP 5855 SAN JOSE LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

 

EGP 10824 DALLAS LP, a Delaware limited partnership

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer




Signature Page            EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                                      
AMEND NO. 3

--------------------------------------------------------------------------------

 



EGP 500 Charleston LLC, a Delaware limited liability company

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

 

EGP 3000 Pittsburgh LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

 

EGP 320 Clarksburg LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

 

EGP 130 Buffalo LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 




Signature Page            EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                                      
AMEND NO. 3

--------------------------------------------------------------------------------

 



EGP 3311 Pittsburgh LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

 

EGP 2300 Des Plaines LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

 

EGP 320 Parkersburg LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Meghan Baivier

Name:

 

 

 

 

 

 

 

 

 

 

 

Meghan Baivier

Title:

 

 

 

 

 

 

 

 

 

 

 

Chief Financial and Operating Officer

 

 

 

Signature Page            EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                                      
AMEND NO. 3

--------------------------------------------------------------------------------

 

Agreed as of the date first above written:

 

 

Administrative Agent AND lENDER:

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Katie Chowdhry

Name:

 

 

 

 

 

 

 

 

 

 

 

Katie Chowdhry

Title:

 

 

 

 

 

 

 

 

 

 

 

Vice President

 

 

 

 

Signature Page            EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                                      
AMEND NO. 3

--------------------------------------------------------------------------------

 

LENDERS:

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Timothy J. Tillman

Name:

 

 

 

 

 

 

 

 

 

 

 

Timothy J. Tillman

Title:

 

 

 

 

 

 

 

 

 

 

 

Senior Vice President

 

 

 

 

 

Signature Page            EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                                      
AMEND NO. 3

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Nick Preston

Name:

 

 

 

 

 

 

 

 

 

 

 

Nick Preston

Title:

 

 

 

 

 

 

 

 

 

 

 

Director

 

 

Signature Page            EASTERLY GOVERNMENT PROPERTIES LP -
                                                                                                                                                                                                      
AMEND NO. 3